  Case 1:20-cv-04408-BMC Document 7 Filed 10/29/20 Page 1 of 1 PageID #: 42




                      LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                          1129 NORTHERN BOULEVARD         N.Y.C. Office
                                   SUITE 404              137 Fifth Avenue, 9th Floor
                          MANHASSET, NEW YORK 11021       New York, N.Y. 10010
                                Ph: (516) 415-0100         Ph: (212) 388-9444
                                Fx: (516) 706-6631



Via ECF Filing
Honorable Senior Judge Brian M. Cogan                             October 29, 2020
U.S. District Court – EDNY
225 Cadman Plaza East
Brooklyn, New York 11201

            Re: Jay Winegard, on behalf of himself and all others similarly situated v. Warrior
                Custom Golf, Inc. d/b/a www.warriorcustomgolf.com
                Case No.: 1:20-cv-04408-BMC

Dear Honorable Senior Judge Brian M. Cogan:

       Please let this correspondence serve as a status report prior to the Initial Status Conference
scheduled for 10:15 a.m. on November 3, 2020. The Plaintiff has filed a complaint in this action
against the Defendant for violations under Title III of the American with Disabilities Act
(“ADA”); the New York State Human Rights Law (“NYSHRL”); the New York State Civil
Rights Law (“NYSCRL”); and the New York City Human Rights Law (“NYCHRL”) for failing
to own and/or operate its website that is fully accessible and useable by the Plaintiff and other
deaf and hard of hearing individuals. The Court has jurisdiction in this action pursuant to 28
U.S.C. §1331, 42 U.S.C. §12181 et seq. and 28 U.S.C. §1332. The Court has supplemental
jurisdiction pursuant to 28 U.S.C. §1367 under the NYSHRL, the NYSCRL and the NYCHRL.

       Although the Defendant was personally served on September 24, 2020, it has not appeared
in this action. The Defendant’s answer was due on October 13, 2020. The Plaintiff
contemplates the filing of a Motion for a Default Judgment in the near future.

      I thank the Court for the time spent in reviewing this status letter. Thank you.


                                                  Respectfully submitted,

                                                   /s/ Mitchell Segal
                                                ______________________
                                                     Mitchell Segal
